DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 10/29/2021 which amended claims 1, 7, and 9 and cancelled claims 10-12 and 14. Claims 1-9, 13, and 15 are currently pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 


Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clauss (US PGPub 2012/0327384).
Regarding claim 13, under a first interpretation, Clauss discloses microlithographic projection lens, comprising a mirror comprising a reflecting optical element produced according to claim 1 (Figs. 1-3, paras. [0008]-[0012], [0024], [0030]-[0033], [0036]-[0037], the EUV projection exposure system 1 includes a projection system 4 that includes mirrors that are the same as those produced by the method of claim 1. See MPEP 2113 for product-by-process claims). 
In another interpretation, Clauss discloses microlithographic projection lens, comprising a mirror comprising a reflecting optical element (Figs. 1-3, paras. [0008]-[0012], [0024], [0030]-[0033], [0036]-[0037], the EUV projection exposure system 1 includes a projection system 4 and mirrors. See MPEP 2113 for product-by-process claims). However, although Clauss does not appear to explicitly describe the reflecting optical element produced according to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the reflecting optical element as taught by Clauss is similar to the reflecting optical element produced according to claim 1 since the reflecting optical element according to the method of claim 1 would have produced a similar reflecting optical element that exhibits negligible shape change and is capable of use in a photolithographic projection system to improve EUV patterning (Clauss, paras. [0007]-[0012]).
Regarding claim 15, Clauss discloses microlithographic projection exposure apparatus, comprising a projection lens according to claim 13 (Figs. 1-3, paras. [0024], [0030]-[0033], [0036]-[0037], the EUV projection exposure system 1 includes a projection system 4).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious compacting the substrate by irradiating the substrate with electrons, and tempering the substrate after said compacting. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record. 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Although Clauss discloses method for producing a reflecting optical element for a projection exposure apparatus, which comprises a substrate with a substrate surface, a protection layer and a layer partial system suited for an extreme ultraviolet (EUV) wavelength range (Figs. 1-3, paras. [0008]-[0012], [0030]-[0032], [0037], a mirror element 10 used in an EUV projection exposure system 1 includes a reflective coating 10a provided to a substrate 10b, which includes a surface region 15), comprising: b) irradiating the substrate with electrons (Figs. 1 and 3, paras. [0036]-[0037], the substrate 10b is irradiated with high-energy electrons 16), and c) tempering the substrate (Figs. 1-3, paras. [0033], the substrate 10b is heated in a hot isostatic press 20), Clauss does describe measuring the substrate surface and does not describe or render obvious that tempering the substrate occurs after compacting the substrate by irradiating the substrate with electrons.
Hau-Riege et al. (“Repair of phase defects in extreme-ultraviolet lithography mask blanks,” Hau-Riege hereinafter; included with Applicant’s 1/13/2021 IDS) discloses irradiating a Mo/Si film with an electron beam after annealing the multilayer (p. 6814-6815, B. Experimental Procedure), but Hau-Riege does not teach or render obvious compacting the substrate by irradiating the substrate with electrons, and tempering the substrate after said compacting.
Weiss et al. (US PGPub 2014/0307308, Weiss hereinafter) discloses measuring the substrate surface (Figs. 2-3, paras. [0033], [0038], the surface form of the substrate 23 is measured by an interferometer), and irradiating the substrate with electrons (Figs. 2-3, paras. [0033]-[0035], [0038], the surface form deviation is corrected using electron irradiation 27, 31). Weiss does not teach or render obvious tempering the substrate occurs after compacting the substrate by irradiating the substrate with electrons.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious irradiating the substrate with electrons and tempering the substrate, wherein said tempering comprises: introducing the tempering temperature into the substrate by irradiation with a laser with a wavelength of 2.6 µm to 2.8 µm. These limitations in combination with the other limitations of claim 7 render the claim non-obvious over the prior art of record.
The dependent claim would likewise be allowable by virtue of its dependency.
Although Clauss discloses method for producing a reflecting optical element for a projection exposure apparatus, which comprises a substrate with a substrate surface, a protection layer and a layer partial system suited for an extreme ultraviolet (EUV) wavelength range (Figs. 1-3, paras. [0008]-[0012], [0030]-[0032], [0037], a mirror element 10 used in an EUV projection exposure system 1 includes a reflective coating 10a provided to a substrate 10b, which includes a surface region 15), comprising: b) irradiating the substrate with electrons (Figs. 1 and 3, paras. [0036]-[0037], the substrate 10b is irradiated with high-energy electrons 16), and c) tempering the substrate (Figs. 1-3, paras. [0033], the substrate 10b is heated in a hot isostatic press 20), Claus describes tempering the substrate using a hot isostatic press and does not describe or render obvious introducing the tempering temperature into the substrate by irradiation with a laser with a wavelength of 2.6 µm to 2.8 µm in combination with irradiating the substrate with electrons..
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious irradiating the substrate with electrons, and tempering the substrate, wherein said irradiating comprises: adjusting a set-point change in the substrate from said tempering in said irradiating of the substrate. These limitations in combination with the other limitations of claim 9 render the claim non-obvious over the prior art of record.
Clauss discloses method for producing a reflecting optical element for a projection exposure apparatus, which comprises a substrate with a substrate surface, a protection layer and a layer partial system suited for an extreme ultraviolet (EUV) wavelength range (Figs. 1-3, paras. [0008]-[0012], [0030]-[0032], [0037], a mirror element 10 used in an EUV projection exposure system 1 includes a reflective coating 10a provided to a substrate 10b, which includes a surface region 15), comprising: b) irradiating the substrate with electrons (Figs. 1 and 3, paras. [0036]-[0037], the substrate 10b is irradiated with high-energy electrons 16), and c) tempering the substrate (Figs. 1-3, paras. [0033], the substrate 10b is heated in a hot isostatic press 20). Clauss does not teach or render obvious wherein said irradiating comprises: adjusting a set-point change in the substrate from said tempering in said irradiating of the substrate.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10/29/2021, with respect to the 35 U.S.C. 103 rejection of claim 1 as being unpatentable over Clauss in view of Weiss have been fully considered and are persuasive in light of the amendments to the claim. The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882